Case 1:20-cr-00681-JPC Document 51 Filed 12/22/20 Page 1of1

March 31, 2620

UNIFED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
VIDEOCONFERENCE
-\/-
20 681
-CR- Ch {__)
TETYANA GOLYAK ,
Defendant(s).
X

 

Defendant TETYANA GOLYAK hereby voluntarily consents to
participate in the following proceeding via videoconferencing:

 

Initial Appearance/Appointment of Counsel

Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form}

Preliminary Hearing on Felony Complaint
Bail/Revocation/Detention Hearing
Status and/or Scheduling Conference

Misdemeanor Plea/Trial/Sentence

 

Tety ana bola k /Py_| (Cu>—~

Defendant’s Signature TT A a Defense Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

 

 

 

 

Tetyana Golyak Esere J. Onaodowan

 

 

Print Defendant’s Name Print Defense Counsel’s Name

This proceeding was conducted by reliable videoconferencing technology.

12/2i/>¢ haf CL —

Date U.S. District Judge/U.S. Magistrate Judge

 

 

 

 
